Jordan, Justice.
The appellant was convicted of murder in Indiana in 1943 and escaped from that state’s prison in 1969. The State of Indiana sought extradition from the State of Georgia which was granted.
Appellant filed a habeas corpus petition contending that the extradition papers were inaccurate and insufficient and that he was illegally convicted. After a hearing the trial court denied the petition.
We have carefully examined the record and find the extradition papers in compliance with the Uniform Extradition Act. Questions relating to the constitutionality of the appellant’s conviction cannot be raised in a habeas corpus extradition proceeding in this state. Smithwick v. Olson, 229 Ga. 494 (192 SE2d 337) (1972).

Judgment affirmed.


All the Justices concur.